                Case 2:17-cv-07757-ES-SCM Document 31 Filed 07/02/19 Page 1 of 1 PageID: 247

             GOLD, ALBAM$E, BARLEiTI & LOCASCIO LLC.
                                                                                                                                M. FIELD°
ROBERT FRANCIS GOLD0O                                         AUORNEYS & COUNSELORS AT LAW                               WALTER P. L.AUFENBERG
JUDY T. ALBANESE*o                                               48 SOUTH STREET                                         MICHAELS.WILLIAMS
JAMES N. BARLEITI*
                                                           MORRISTOWN, NEW JERSEY 07960
ANThONY V. LOCASCIO*                                                                                                                 OF COUNSEL
                                                               TELE: (973) 326-9099
RANDALL BRUCKMAN                                                FAX: (973) 326-9841                                       MICHAEL]. AVILESO
SANDRA CLARK                                                                                                              ANN MARIE BURKE
KEVIN M. EPPINGERO                                                                                                        LOUtS F. LOCASCIO,J.S.C. Ret

    MEMBEROF NJ BAR                                 Web Address: www.goldandalbanese.com
°   MEMBER OF MA BAR
O   MEMBEROF PdYMR                               Main E-Mail Address: main@goldandalbanese.com
L MEMBEROFFABAR
  aaTRED BYThESUFREME
                                                                  REPLY TO MORRISTOWN
  cOURIOFNEWJERSEY
   SAOV1LTRIALA11TRNEY                                                                                                     lL
• cERTiFiED BY ThE SUPREME
  cOURTOF NEWJERSEY                                                                                                                    oJCfV25’
ASAcRIMINALTRIAtATTORNEY                                                                                                     QçQ4y S j
                                                                                                             aOf\@-

                                                                             June 24, 2019               -ku
                                                                                                            Qco çoC
            VIA E-FILED                                                                                                        L.

            Magistrate Judge Steven C. Mannion
            Martin Luther King Jr. Federal Building & Courthouse                                                  SO ORDERED
            50 Walnut Street, Room 2064
            Newarlc NJ 07102                                                                                           s/Steven C Mwmion
                                                                                                                  Steven C. MnnIon, U.$.M I.
                        Re:          Kona Ice v. Gonzalez, et al.
                                     Case No.: 2:17-cv-07757-ES-SCM                                               Date:

            Dear Judge Mannion:

                        Please be advised that this finn represents the Defendant in the above-captioned matter.

                    I respecthilly request an adjournment of the June 25, 2019 telephone conference to a later
            date in July. I will be in New York on a prior matter. My adversary has consented to this
            request.

                        Thank you for your attention to this matter, I remain....


                                                                              Respyfillysubmitte,d(



                                                                                                FENBERG

             WPL/dp




                             MASSACHUSETTS OFFICE: 50 Congress Street, Suite 225, Boston, MA 02109 TELE: (617)723-5118 FAX: (617) 367-8840
                                RED BANK OFFICE: 211 Broad Street, Suite 207, Red Bank, NJ 07701 TELE: (732) 536-9901 FAX: (732) 936-9904
                               NEW YORK OFFICE: 145 Hudson Street, 5uite 5C, New York, NY 10013 TELE: (212) 307-0023 FAX: (212) 307-0187
